     Case 5:19-cv-02298-AB-SP Document 39-1 Filed 12/31/20 Page 1 of 6 Page ID #:318




 1 ERIC S. DREIBAND
   Assistant Attorney General
 2 SAMEENA SHINA MAJEED
   Chief, Housing and Civil Enforcement Section
 3 R. TAMAR HAGLER (CA State Bar No. 189441)
   Deputy Chief, Housing and Civil Enforcement Section
 4 ANNA MEDINA (DC Bar No. 483183)
   Acting Deputy Chief, Federal Coordination and Compliance Section
 5 MEGAN K. WHYTE DE VASQUEZ (DC Bar No. 1000419)
   CHRISTOPHER D. BELEN (VA Bar No. 78281)
 6 ABIGAIL A. NURSE (NY Bar No. 5244512)
   ALYSSA C. LAREAU (DC Bar No. 494881)
 7 Trial Attorneys
          U.S. Department of Justice, Civil Rights Division
 8        950 Pennsylvania Ave. NW – 4CON
          Washington, D.C. 20530
 9        Telephone: (202) 514-4713, Facsimile: (202) 514-1116
          E-mail: Megan.Whyte.de.Vasquez@usdoj.gov
10 NICOLA T. HANNA
   United States Attorney
11 DAVID M. HARRIS
   Chief, Civil Division
12 KAREN P. RUCKERT (CA State Bar No. 315798)
   Chief, Civil Rights Section, Civil Division
13 MATTHEW NICKELL (CA State Bar No. 304828)
   KATHERINE M. HIKIDA (CA State Bar No. 153268)
14 Assistant United States Attorneys
          Federal Building, Suite 7516
15        300 North Los Angeles Street
          Los Angeles, California 90012
16        Telephone: (213) 894-8805, Facsimile: (213) 894-7819
          E-mail: Matthew.Nickell@usdoj.gov
17 Attorneys for Plaintiff United States of America
18
                                     UNITED STATES DISTRICT COURT
19
                            FOR THE CENTRAL DISTRICT OF CALIFORNIA
20
                                          WESTERN DIVISION
21
      UNITED STATES OF AMERICA,                   Case No. 5:19-CV-2298 AB (SPx)
22
                        Plaintiff,                DECLARATION OF MATTHEW
23
                               v.                 NICKELL IN SUPPORT OF
24                                                STIPULATION TO EXTEND ALL
      CITY OF HESPERIA, et al.,                   REMAINING DEADLINES
25
                        Defendants.               Complaint Filed: December 2, 2019
26                                                Trial Date: September 21, 2021
27                                                Honorable André Birotte Jr.
28                                                United States District Judge
      01071.0047/689846.1
     Case 5:19-cv-02298-AB-SP Document 39-1 Filed 12/31/20 Page 2 of 6 Page ID #:319




 1                      DECLARATION OF MATTHEW NICKELL
 2          I, MATTHEW NICKELL, declare:
 3          1.    I am an Assistant United States Attorney for the Central District of
 4 California, and an attorney assigned to this matter. I make this Declaration based on
 5 my personal knowledge of the facts and circumstances set forth herein as well as my
 6 review of official files of the United States Attorney’s Office for the Central District
 7 of California.
 8          2.    On April 23, 2020, the United States propounded requests for production
 9 on each of the three Defendants.
10          3.    The parties held a conference under Fed. R. Civ. P. 26(f) on May 13,
11 2020.
12          4.    Defendants served responses to the United States’ requests for documents
13 on June 26, 2020.
14          5.    In several communications after serving the responses to the United
15 States’ requests for documents, including in a phone call on July 15, 2020 and in an
16 email dated July 22, 2020, counsel for Defendants informed counsel for the United
17 States that Defendants might have additional responsive documents, including in
18 multiple filing cabinets, and indicated that they planned to provide supplemental
19 responses after verifying what documents might have already been produced.
20          6.    On October 30, 2020, counsel for the United States sent counsel for
21 Defendants a letter regarding deficiencies in the County of San Bernardino’s and San
22 Bernardino County Sheriff Department’s responses to the requests for production.
23          7.    On November 2, 2020, counsel for the United States sent counsel for
24 Defendants a letter regarding deficiencies in the City of Hesperia’s responses to the
25 requests for production.
26          8.    The parties held a conference on November 6, 2020, during which
27 counsel for Defendants again informed the United States that Defendants had multiple
28 filing cabinets with additional responsive documents, and also stated that Defendants
                                                2
     Case 5:19-cv-02298-AB-SP Document 39-1 Filed 12/31/20 Page 3 of 6 Page ID #:320




 1 had a database called Easy Tracking, which may contain relevant information that
 2 Defendants may not have been previously produced.
 3          9.    The parties held additional conferences regarding Defendants’ responses
 4 to the requests for production on November 10, November 20, and November 30,
 5 2020. During each of these conferences, counsel for Defendants provided information
 6 about responsive documents that they were in the process of identifying. During the
 7 November 20, 2020 conference, counsel for Defendants told the United States that
 8 there were approximately ten filing cabinets containing responsive documents, and
 9 agreed that the United States could inspect the cabinets and further agreed to provide
10 the United States a sample of a few files from those cabinets so that the parties could
11 determine the best way to provide any remaining contents.
12          10.   The City produced supplemental responses to the United States’ requests
13 for production on November 13, 2020.
14          11.   On November 14, 2020, Defendants sent a Rule 37 letter to the United
15 States seeking supplemental disclosures and interrogatory responses for the identity of
16 potential witnesses who may be used by the United States in this litigation or called
17 upon at the time of trial. The United States provided a response to this letter as well as
18 supplemental disclosures and interrogatory responses on December 11, 2020.
19          12.   The County and Sheriff’s Department produced supplemental responses
20 on December 11, 2020.
21          13.   On December 11, 2020, counsel for Defendants informed counsel for the
22 United States that Defendants had conducted separate searches of the email accounts
23 of certain custodians using search terms, and that they had identified additional emails
24 that appeared potentially relevant to the claims and defenses in this case.
25          14.   In a call on December 22, 2020, counsel for Defendants informed
26 counsel for the United States that Defendants planned to produce by the end of the
27 year certain additional potentially relevant emails they had identified after reviewing
28 for privilege and responsiveness. However, in an email on December 28, 2020,
                                                3
     Case 5:19-cv-02298-AB-SP Document 39-1 Filed 12/31/20 Page 4 of 6 Page ID #:321




 1 counsel for Defendants stated they would need additional time to complete this
 2 review.
 3          15.   Counsel for Defendants requested an additional 30 days to produce the
 4 additional potentially relevant emails that they have identified. The United States has
 5 conditionally agreed to extend this production deadline assuming that the discovery
 6 and other deadlines in this action are extended in accordance with the parties’
 7 stipulation.
 8          16.   On December 11, 2020, Defendants produced to the United States a copy
 9 of the data file for its Easy Tracking database. However, the United States’ litigation
10 support personnel have determined that the data file can only be opened with the Easy
11 Tracking software, which counsel for Defendants have informed counsel for the
12 United States is proprietary. Therefore, the United States currently has no way to view
13 the file. The parties are currently conferring to identify a way for the United States to
14 access the data. Defendants have indicated that they provided printouts of a couple of
15 reports from the Easy Tracking database.
16          17.   The parties are continuing to discuss data systems that Defendants have
17 that might contain additional responsive documents, including with respect to arrest
18 records, calls for service, summons and citations, and other police records.
19          18.   The parties anticipate continuing to confer in January 2021 regarding the
20 universe of data systems that might have responsive documents, and regarding their
21 scope and relevancy.
22          19.   The United States believes, and understands that counsel for Defendants
23 also believe, that additional fact discovery must be completed before any experts they
24 retain will have the data they need to perform full and accurate analyses related to the
25 claims and defenses in this action.
26          20.   Defendants have produced a sample of the documents that are in the ten
27 filing cabinets that Defendants identified as containing responsive paper files.
28 However, the parties are still conferring regarding a plan for producing the remainder
                                                4
     Case 5:19-cv-02298-AB-SP Document 39-1 Filed 12/31/20 Page 5 of 6 Page ID #:322




 1 of the documents in those filing cabinets without undue expense and burden. This is
 2 complicated by the ongoing COVID-19 pandemic, which makes in-person visits by
 3 counsel infeasible at this time.
 4          21.   Along with other aspects of discovery, scheduling and conducting
 5 depositions has been, and the parties anticipate that it will continue to be, more
 6 difficult due to the COVID-19 pandemic.
 7          22.   The United States noticed a deposition for an employee of the City of
 8 Hesperia that was scheduled to occur on November 18, 2020. Two days before the
 9 deposition, Defendants informed the United States that this employee had contracted
10 COVID-19, and thus needed to reschedule. Defendants understandably informed the
11 United States they were reluctant to contact this individual about alternative dates
12 until sufficient time had passed for him to recover. To date, the parties have not
13 identified a new date for the deposition. The parties anticipate there may be additional
14 delays scheduling depositions with other deponents due to the pandemic.
15          23.   Defendants have indicated they plan to schedule depositions for various
16 witnesses identified in the United States’ supplemental disclosures and interrogatory
17 responses served on December 11, 2020. The United States also plans to schedule
18 additional depositions early in 2021.
19          24.   In light of past delays, logistical challenges, and anticipated future delays
20 caused by the ongoing COVID-19 pandemic, and in order to enable the parties to
21 continue working collaboratively to resolve ongoing discovery disputes, the parties
22 agree that extending all pending litigation and discovery dates in this action by six
23 months is warranted.
24          25.   This is the first continuance the parties have sought in this matter
25 pertaining to discovery, pre-trial, and trial deadlines.
26          26.   The parties agree that no prejudice will result if the Court grants the
27 stipulated extension. The stipulated extension is not sought for any improper purpose,
28 or to cause unnecessary delay.
                                                 5
     Case 5:19-cv-02298-AB-SP Document 39-1 Filed 12/31/20 Page 6 of 6 Page ID #:323




1           I declare under penalty of perjury that the foregoing is true and correct.
2           Executed on December 31, 2020 at Los Angeles, California.
3                                                    /s/ Matthew Nickell_____
                                                     MATTHEW NICKELL
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 6
